Citation Nr: 1437770	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared and provided testimony before the undersigned in June 2012.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, service connection for PTSD, and service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for a back disability in June 1971; the Veteran did not appeal.

2. The evidence received since the June 1971 rating decision, when considered by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1. The June 1971 RO decision, which denied service connection for a back disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. The evidence received subsequent to the June 1971 RO decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

The RO denied service connection for a back disability in June 1971 because the VA examination report did not show evidence of a current disability.  The Veteran did not submit a notice of disagreement with the rating decision and did not submit new and material evidence pertinent to his claim within one year of the issuance of the decision.  Therefore, the decision became final.

At the time of the June 1971 rating decision, of record were service treatment records, service personnel records, and the May 1971 VA examination report.  Since that time, the Veteran has submitted VA treatment records, treatment records from private providers, buddy statements, and personal statements.  This evidence includes treatment records showing a current back disability.  Accordingly, the Veteran has submitted evidence that when considered by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  Accordingly, the claim for service connection for a back disability is reopened.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back disability is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.  Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a back disability is granted.


REMAND

The Veteran seeks service connection for PTSD.  The Veteran provided statements and testimony indicating that he saw the body of a fellow soldier after the soldier committed suicide by hanging.  Private treatment records show a diagnosis of PTSD.  Attempts have not been made to verify this stressor.  Therefore, on remand, the RO must attempt to verify this stressor.

Further, a VA examination should be scheduled to address the nature and etiology of the Veteran's diagnoses of generalized anxiety and depressive disorder.  The examiner should address the Veteran's service personnel records and consider whether behavioral changes were indicative of an acquired psychiatric disorder, to include anxiety, depression, and/or PTSD during service.

Regarding the back condition, the Veteran had a VA examination in August 2010.  The VA examiner did not address the significance, if any, of the service treatment record showing aqua therapy prescribed for the back injury or the buddy statements attesting to the Veteran's continued back pain subsequent to service.  Further, in September 2010, the Veteran submitted a letter from his provider, Dr. R.W.K., which indicates a relationship between his current back condition and in-service motor vehicle accident.  Unfortunately, Dr. R.W.K. did not provide a rationale for his opinion.  As such, the Board finds that an addendum etiology opinion should be obtained from the VA examiner which addresses the prescribed aqua therapy and buddy statements as well as the opinion from Dr. R.W.K.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a stressor questionnaire and ask him to provide information regarding details surrounding the suicide of the servicemember and any other stressful event during service.

2. Thereafter, undertake any necessary development to independently verify the alleged stressful experience(s), including his viewing of the body of his fellow servicemember, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact.  The efforts taken to obtain them should be explained, and any further action to be taken should be described.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disabilities.  The claims file and copies of records on VBMS and Virtual VA must be made available for the examiner's review.  The examiner must indicate review of the claims file in the examination report.

The examiner should note whether the reported stressor of viewing the body of a servicemember that had committed suicide has been verified.  If so, the examiner should consider the incident as a verified in-service stressor.  If not, the examiner should not consider the incident as a stressor occurring during service. 

The examiner must thoroughly review the record and interview the Veteran regarding the incidents of in-service assault and additional reported PTSD stressors.  He or she is directed to review all psychological examination reports. 

The examiner is asked to opine whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to whether the Veteran's reports of a personal assault are credible and provide a detailed explanation. 

If the examiner finds that there is credible evidence of a personal assault, he or she should provide an opinion as to whether the PTSD, in whole or part, is attributable to in-service personal assault, and whether there is evidence of behavior changes in response to the in-service assault. 

If the reported stressor of viewing the body of a servicemember is verified, the examiner should also provide an opinion as to whether the PTSD, in whole or part, is attributable to this verified stressor. 

The examiner is then asked to identify any additional current psychiatric diagnoses in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  For each identified Axis I non-PTSD diagnosis, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) related to a verified in-service stressor, credible reports of personal assault, or is otherwise related to active service.  The examiner should specifically address previous diagnoses of anxiety and depressive disorder.

The examiner must provide a detailed rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4. Send the Veteran's claims file and copies of pertinent records on VBMS and Virtual VA to the examiner that conducted the August 2010 VA examination or to another qualified examiner.

The examiner must opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed back disability had its onset during or as a result of service.

The examiner must provide a detailed rationale for each opinion and should address the Veteran's lay statements alleging continuity of symptomatology since service, buddy statements corroborating the Veteran's complaints of back pain since service, and the opinion from Dr. R.W.K.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

If the examiner cannot provide the requested opinion without examining the Veteran, a VA examination must be scheduled.

5. The RO must notify the Veteran that it is his responsibility to report for examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Once the above action has been completed, readjudicate the claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


